EXHIBIT 32.01 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF In connection with the Quarterly Report of Central European Media Enterprises Ltd (the “Company”) on Form 10-Q/A for the quarter ended September 30, 2007, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), we, Michael Garin, Chief Executive Officer of the Company, and Wallace Macmillan, Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley
